Plaintiff in error, John Sears, was convicted at the July, 1913, term of the county court of Seminole county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of thirty days. The appeal was filed in this court on December 31, 1913. The cause was assigned for hearing at the November, 1914, term thereof. No briefs have been filed on behalf of plaintiff in error and no appearance was made for oral argument. The Assistant Attorney General, in open court, moved an affirmation on the ground that the appeal had not been properly prosecuted and had been abandoned. The motion is sustained. The judgment of the trial court is, therefore, affirmed. Mandate ordered forthwith.